Citation Nr: 1516306	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip tendonitis and bursitis.

2.  Entitlement to an initial rating in excess of 10 percent for left hip tendonitis and bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Driever, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1995 to February 1996, from December 2003 to March 2005, and from January 2008 to August 2008.  The character of his discharge from his first period of service bars him from receiving VA benefits based on such service.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in pertinent part, granted the Veteran service connection for right hip tendonitis and bursitis and left hip tendonitis and bursitis and assigned those disabilities initial 10 percent ratings, effective August 4, 2008.  

In May 2011, the Veteran testified in support of his claims for initial ratings in excess of 10 percent for right and left hip tendonitis and bursitis during a videoconference hearing held before the undersigned Veterans Law Judge.  The Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development in February 2012.  

In a February 2013 rating decision, the AOJ granted the Veteran separate service connection for limitation of extension of the right thigh and left thigh and assigned those disabilities 0 percent ratings, from August 4, 2008.

VA processed this appeal in part electronically, utilizing Virtual VA, a paperless claims processing system.  Review of this appeal thus contemplates both the physical claims file and the electronic record.


FINDINGS OF FACT

1.  From August 4, 2008, after injuring his back and undergoing back surgery, to February 10, 2013, the Veteran had pain, bilateral hip giving way, stiffness, weakness, fatigue, decreased speed on motion, and limited, painful thigh motion in various planes, marked during flare-ups and on repetitive use, including, at worst, extension limited to 5 degrees bilaterally, flexion limited to 20 degrees bilaterally, and abduction limited to 5 degrees.  

2.  The Veteran's hip symptoms diminished over time and, by February 11, 2013, included weakness bilaterally and less severe limited, painful motion, such as, at worst, flexion limited to 40 degrees bilaterally on repetitive use.  

3.  The rating criteria reasonably describe the level of severity and symptomatology of the right and left hip disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 30 percent rating for right hip tendonitis and bursitis, based on limitation of flexion, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5252 (2014).

2.  The criteria for entitlement to an initial 10 percent rating for right hip tendonitis and bursitis, based on limitation of extension, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5253 (2014).

3.  The criteria for entitlement to an initial separate 20 percent rating for right hip tendonitis and bursitis, based on limitation of abduction, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5253 (2014).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for right hip tendonitis and bursitis, from February 11, 2013, are not met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5251, 5252, 5253 (2014).

5.  The criteria for entitlement to an initial 10 percent rating for left hip tendonitis and bursitis, based on limitation of extension, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5253 (2014).

6.  The criteria for entitlement to an initial 30 percent rating for left hip tendonitis and bursitis, based on limitation of flexion, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5252 (2014).

7.  The criteria for entitlement to an initial separate 20 percent rating for left hip tendonitis and bursitis, based on limitation of abduction, from August 4, 2008 to February 10, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5253 (2014).

8.  The criteria for entitlement to an initial rating in excess of 10 percent for left hip tendonitis and bursitis, from February 11, 2013, are not met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5019, 5251, 5252, 5253 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, the Veteran does not assert that VA violated its duty to notify, including during the May 2011 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records VA should obtain on his behalf, or that the last two VA examinations he underwent during the course of this appeal are inadequate to decide these claims.  (In a July 2009 VA Form 21-4138 (Statement In Support Of Claim), he questioned the adequacy of a March 2009 VA joints examination, but the AOJ responded by affording him two additional VA examinations.)  In fact, during his May 2011 hearing, the Veteran specifically indicated that the September 2009 VA examination was adequate.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The RO has evaluated the Veteran's right and left hip disabilities as 10 percent disabling, from August 4, 2008.  The Veteran claims entitlement to higher initial ratings for these disabilities.  

According to a January 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), in assigning the initial 10 percent ratings, the AOJ failed to review adequately all of the evidence of record and to apply all appropriate regulations.  According to his May 2011 hearing testimony, he experiences constant hip pain (separate and distinct from the pain associated with his knee disabilities and radiculopathy of the lower extremities), which hinders him from driving or sitting for long periods of time (over ten minutes), stiffness, and limitation of motion.  These hip symptoms allegedly impact his mobility and employment, which requires flying on planes.  See transcript at 6-11.  He contends that, from September 2009, when he underwent the second VA examination until the date of the hearing, the severity of his hip disabilities did not change.   

As the Board explains below, the AOJ reviewed all of the evidence of record, but indeed failed to apply all appropriate Diagnostic Codes (DCs).  Applying these DCs in the manner required results in a favorable disposition of these claims.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2014).

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The facts in this case demand the assignment of separate ratings covering two different periods of time: from August 4, 2008 to February 10, 2013; and from February 11, 2013.  In February 2008, during active duty, the Veteran sustained a back injury.  In December 2008, he underwent back surgery.  Post-operatively, he experienced severe residuals, including affecting his hips.  During VA examinations conducted in April 2009 and September 2009, these hip residuals were evident.  According to his hearing testimony, they remained as severe at least through the date of the hearing in 2011.  As of February 11, 2013, however, after the Veteran had sufficient time to heal from the back surgery, his hip symptoms improved.  He underwent a third VA examination on that date and the improvement, particularly with regard to his thigh range of motion, is evident.    

A.  From August 4, 2008 to February 10, 2013

The AOJ assigned the Veteran's left and right hip disabilities initial 10 percent ratings under DC 5019, which governs ratings of bursitis (to be rated as degenerative arthritis under DC 5003 based on limitation of motion of the affected parts).  In its initial rating, the RO found no compensable limitation of motion under any applicable DC, including DC 5252, so it applied 10 percent ratings based on painful motion pursuant to DC 5003 (when limitation of motion is noncompensable, 10 percent rating is applicable for each major group affected by limited motion).  38 C.F.R. § 4.71a, DCs 5003, 5019 (2014).  Later, the AOJ confirmed the 10 percent ratings assigned the right and left hip disabilities, but under DC 5252, based on limitation of flexion, and then assigned the Veteran separate 0 percent ratings for limitation of extension in each thigh pursuant to DCs 5019-5251.   

To establish entitlement to higher initial ratings under DC 5019, the evidence must show more severe loss of thigh flexion or extension or compensable loss of hip/thigh abduction or adduction.  See 38 C.F.R. § 4.71a, DCs 5251, 5252 and 5253 (governing limitation of thigh extension, flexion, adduction and abduction); see also 38 C.F.R. § 4.7, Plate II (2014) (normal ranges of motion of the hip include extension/flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees). 

A 10 percent rating is assignable where thigh extension is limited to 5 degrees (DC 5251), flexion is limited to 45 degrees (DC 5252), there is limitation of adduction, cannot cross legs, or there is limitation of rotation of affected leg, cannot toe-out more than 15 degrees (DC 5253).  A 20 percent rating is assignable where thigh flexion is limited to 30 degrees (DC 5252) or where there is limitation of abduction with motion lost beyond 10 degrees (DC 5253).  A 30 percent rating is assignable where flexion is limited to 20 degrees and a 40 percent rating is assignable where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  

When the Veteran first underwent a VA examination in April 2009, he had just undergone back surgery.  He reported that he had had severe hip pain for two to three years (substantiated by records from a private physician and physical therapist), slightly relieved by the surgery, which he thinks he might have disregarded secondary to more severe back problems.  The examiner noted hip stiffness bilaterally, decreased speed of bilateral hip joint motion, and severe flare-ups weekly, lasting one to two days and resulting in marked functional impairment.  He was unable to test the Veteran's hip flexion due to the recent surgery and found limitation of extension, rotation, adduction and abduction, including on repetitive use, but noncompensable under the previously noted DCs. 

Thereafter, in September 2009, the Veteran underwent another VA examination and that report establishes not only painful motion, but compensable loss of motion in three different planes secondary to multiple hip symptoms.  According to that report, the Veteran had bilateral hip pain, giving way, stiffness, weakness, decreased speed on motion, and limited, painful thigh motion in various planes, marked during flare-ups.  This limitation of motion increased on repetitive use, resulting in, at worst, extension limited to 5 degrees bilaterally (10 percent disabling under DC 5251), flexion limited to 20 degrees bilaterally (30 percent disabling under DC 5252), and abduction limited to 5 degrees (20 percent disabling under DC 5253).  

Evaluating the same manifestation of a disability under a different DC constitutes pyramiding and is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Here, however, assigning higher initial ratings for the more severe flexion (30 percent) and extension (10 percent) and a separate rating based on limitation of abduction (20 percent) under DCs 5251, 5252 and 5253, respectively, would not amount to pyramiding.  Separate ratings under different DCs may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions." Esteban v. Brown, 6 Vet. App. 259 (1994).  In the Veteran's case, the limitation of extension, flexion, and abduction caused by his hip disabilities concern excursions of movements in different planes, thereby providing different bases for rating his hips to compensate him adequately for all functional loss caused by the limited motion.  38 C.F.R. §§ 4.40, 4.45; see also VAOPGCPREC 9-2004 (providing that separate ratings may be assigned for disability of the same joint where Veteran has both limitation of flexion and limitation of extension of same leg).   

The evidence satisfies the criteria for entitlement to an initial 30 percent rating for right hip tendonitis and bursitis, based on limitation of flexion, an initial 10 percent rating for limitation of extension of the right thigh, and an initial separate 20 percent rating for right hip tendonitis and bursitis, based on limitation of abduction, all from August 4, 2008 to February 10, 2013.  This is so even considering the amputation rule set forth at 38 C.F.R. § 4.68 (2014).  According to this rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity at the elective level (90 percent in this case), were the amputation to be performed.  38 C.F.R. § 4.68; see also 38 C.F.R. § 4.71a, DC 5160 (2014).  The Veteran is service connected for multiple disabilities of the lower extremities, including radiculopathy bilaterally, rated 20 percent disabling, knee laxity bilaterally, rated 10 percent disabling, and chondromalacia bilaterally, rated 10 percent disabling.  Combining these ratings with those noted in this decision under 38 C.F.R. § 4.25 yields a rating of 70 percent, less than the rating for an amputation of the extremity at the level at issue in this case were it to be performed.

B.  From February 11, 2013

As the Veteran indicated during his hearing, the severity of his hip disabilities did not change from September 2009, when he underwent his second VA examination, to May 2011, when he testified.  There are no treatment records in the claims file or on Virtual VA indicating otherwise.  Improvement first became evident on February 11, 2013, when the Veteran underwent his third VA examination.  On that date, the VA examiner noted moderate pain and weakness, fatigue, and painful, limited motion of the thighs in multiple planes, noncompensable except with regard to flexion, which ended at 40 degrees on repetitive use.  Flexion limited to this degree warrants the assignment of a 10 percent rating under DC 5252.

The Veteran reported flare-ups of hip symptoms, but noted that there was no functional impairment resulting therefrom.  According to the VA examiner, the Veteran had extension beyond 5 degrees, abduction beyond 10 degrees and was able to toe-out more than 15 degrees and cross his legs, all including on repetitive use.  An initial evaluation in excess of 10 percent is thus not assignable under DC 5251 or 5252, based on limitation of extension or flexion.  As well, an initial separate evaluation is not assignable for limitation of abduction, adduction or rotation under DC 5253.  It also is not assignable under DC 5250, which governs rating of hip ankylosis.  According to the VA examiner, none was evident on VA examination.    

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis. The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased/higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id. 

The Veteran's contention that his hip disabilities impact his employment raises the question of whether he is entitled to a higher initial rating for his right and/or left hip disability(ies) on an extraschedular basis based on marked interference with employment.  

The Board acknowledges this assertion, but does find that a referral for extraschedular consideration necessary.  The schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's right and left hip disabilities.  The pain and weakness that is resulting in fatigue and painful, limited motion are associated with his the Veteran's hip tendonitis and bursitis and contemplated in the ratings assigned the hip disabilities under DCs 5019-5251, 5252 and 5253.  Given this fact, the Board need not proceed further by determining whether either of the Veteran's hip disability pictures involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should either of his hip disability pictures change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record.


ORDER

An initial 30 percent rating for right hip tendonitis and bursitis, based on limitation of flexion, from August 4, 2008 to February 10, 2013, is granted.

An initial 10 percent rating for right hip tendonitis and bursitis, based on limitation of extension, from August 4, 2008 to February 10, 2013, is granted.

An initial separate 20 percent rating for right hip tendonitis and bursitis, based on limitation of abduction, from August 4, 2008 to February 10, 2013, is granted.

An initial rating in excess of 10 percent for right hip tendonitis and bursitis, from February 11, 2013, is denied.

An initial 10 percent rating for left hip tendonitis and bursitis, based on limitation of extension, from August 4, 2008 to February 10, 2013, is granted.

An initial 30 percent rating for left hip tendonitis and bursitis, based on limitation of flexion, from August 4, 2008 to February 10, 2013, is granted.

An initial separate 20 percent rating for left hip tendonitis and bursitis, based on limitation of abduction, from August 4, 2008 to February 10, 2013, is granted.

An initial rating in excess of 10 percent for left hip tendonitis and bursitis, from February 11, 2013, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


